internal_revenue_service number release date index number ----------------- ------------------------------ ------------------------------------------ ----------------------------------- -------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-125464-15 date october ty ------- legend taxpayer ------------------------------------------------------------------- private equity firm --------------------------------------- taxpayer’s parent --------------------------------------------- seller ------------------------- target’s parent ------------------------ target --------------------------------------- accounting firm ---------------------------------------- products ----------------------------- business ----------------------------- month ------------------ date ----------------------- date --------------------------- date --------------------------- date ------------------------- year ------- dollar_figurea ---------------- dollar_figureb ----------------- dollar_figurec --------------- dollar_figured --------------- dollar_figuree --------------- dear --------------- this is in response to your letter dated ------------------ in your letter you requested an extension of time to file the forms necessary to make a safe_harbor election under revproc_2011_29 to allocate success-based fees between facilitative and non-facilitative amounts incurred for a covered transaction for the taxpayer’s tax_year ending december year the request is based on sec_301_9100-1 and sec_301_9100-3 of the plr-125464-15 procedure and administrative regulations facts taxpayer is the parent of a consolidated_group formed for purposes of acquiring target a large supplier of products in month seller agreed to the sale of the majority of its business to private equity firm and other investors to facilitate the transaction taxpayer’s parent owned by private equity firm and other investors formed an acquisition structure with taxpayer as the top-tier corporation seller owned target’s parent which in turn owned target on date taxpayer and its subsidiaries and seller executed an investment agreement whereby a subsidiary of taxpayer would acquire the preferred_stock of target’s parent in exchange for cash consideration and common_stock in taxpayer pursuant to the terms of the investment agreement upon closing target’s parent and target would merge with and into subsidiaries of taxpayer with target’s parent and target surviving the transaction closed on date following which seller owned the common_stock of taxpayer and taxpayer’s parent owned the preferred_stock total consideration for the transaction was approximately dollar_figurea in conjunction with the transaction taxpayer and one of its subsidiaries engaged private equity firm for financial advisory services and negotiation support relating to the transaction pursuant to the terms of the engagement letter taxpayer paid the private equity firm fees associated with financial advisory and investment banking services subsequent to the closing of the transaction taxpayer engaged accounting firm to perform a transaction costs analysis with respect to the various costs associated with taxpayer’s acquisition of target’s parent and target at the conclusion of the analysis accounting firm provided one of taxpayer’s subsidiaries with a written summary of the results of the transaction costs analysis as reflected in the summary document costs associated with the transaction totaled dollar_figureb the portion of the total costs associated with success-based fees was identified as dollar_figurec this latter amount was specifically identified as available for treatment under the safe-harbor election allowed by revproc_2011_29 moreover the transaction costs analysis contained as an exhibit a statement to be filed in order to make the safe-harbor election pursuant to the revenue_procedure specifically setting forth the amounts to be deducted and the amounts to be capitalized in addition to engaging accounting firm to prepare the transaction costs analysis taxpayer also engaged accounting firm for tax preparation services included in this engagement was the preparation of taxpayer’s form_1120 u s_corporation income_tax return including for the year in which the transaction occurred plr-125464-15 at the time the tax_return was prepared accounting firm was aware of the transaction costs analysis and the determination to allocate the success-based fees under the safe-harbor election provisions of revproc_2011_29 accounting firm thus prepared taxpayer’s return consistent with the allocation permitted under the safe_harbor with dollar_figured percent of the fees deductible either immediately or over time as non-facilitative costs and the remaining dollar_figuree percent capitalized as facilitative costs however due to an oversight accounting firm did not attach the statement required by revproc_2011_29 to make the election to taxpayer’s form_1120 taxpayer’s chief financial officer signed the finalized return which accounting firm timely filed without the statement attached on date subsequent to the filing of taxpayer’s form_1120 for the taxable_year at issue taxpayer’s independent auditors reviewed its financial statements in the course of that review the auditors discovered that the election statement was not attached to the return despite the success-based fees being allocated as permitted under the revenue_procedure the auditors then discussed the missing election statement with accounting firm on date at that point accounting firm after consulting with taxpayer’s chief financial officer recommended that taxpayer seek section relief law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 of the regulations provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 or success- based fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees alternatively to the regulatory presumption the irs issued revproc_2011_29 2011_1_cb_746 the revenue_procedure states that the irs would not challenge a taxpayer's allocation of a success-based_fee between plr-125464-15 activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer -- treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-125464-15 sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer in this case has represented that it has requested relief before the failure to make the regulatory election was discovered by the service taxpayer has also represented that it reasonably relied on a qualified_tax professional and the tax plr-125464-15 professional failed to make or advise the taxpayer to make the election thus under sec_301_9100-3 and sec_301_9100-3 taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in revproc_2011_29 in the present situation the requirements of sec_301_9100-1 sec_301_9100-3 and sec_301 b v of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government taxpayer represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would have if the election were made by the original deadline for making the election taxpayer also represented that the period of assessment for year will not be closed before receipt of a ruling accordingly taxpayer is granted an extension of time to file the statement required by sec_4 of revproc_2011_29 until days following the date of this letter except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 plr-125464-15 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc -------------------------------------- ----------------------------------------------------------------- ---------------------------------- -----------------------------
